Citation Nr: 1647309	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for migraine headaches as a residual of head/traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March 1963 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

A February 2010 Board decision granted service connection for headaches as a residual of a head injury.  A March 2010 rating decision assigned an initial evaluation of 10 percent effective February 26, 2007.  The RO listed the service connected disability as migraine headaches as a residual of head/traumatic brain injury.  In March 2013 the RO increased the initial rating to 30 percent, effective February 26, 2007.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if he needs to take further action.


REMAND

The most recent VA examination in conjunction with the headache and TBI disability was in September 2010.  The disability has been rated under both 38 C.F.R. § 4.124a, Diagnostic Codes 8100 (for migraines) and 8045 for TBI.  The examination report did not include all findings needed to rate the disability under the current criteria in Diagnostic Code 8045.  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2016). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment he has received for TBI, migraines or headaches since September 2010; and to authorize VA to obtain records of treatment from non-VA sources.  Then take the necessary steps to obtain records of the reported treatment.

2.  If any treatment records cannot be obtained inform the Veteran of the missing records, the attempts mad to obtain them, and what further actions will be taken.  

Efforts to obtain Federal records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts would be futile.

4.  Once any additional records are associated with the claims file, schedule the Veteran for a VA examination for migraines and TBI.

5.  If the benefits sought on appeal are not fully granted issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b).



